Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

Biospherics, Inc. (hereinafter “Biospherics”) and Inalco S.p.A. (hereinafter
“Inalco”) (collectively the “Parties”) hereby enter into this SETTLEMENT
AGREEMENT (hereinafter “Agreement”), dated and effective on March 16, 2011.

 

Whereas, Biospherics and Inalco entered into a Manufacturing Support and Supply
Agreement (“MSSA”) dated December 15, 2009.

 

Whereas, Biospherics filed Civil Action No. DKC11CV0125 in the U.S. District for
the District of Maryland (“District Court Case”) relating to the MSSA;

 

Whereas, the Parties desire to terminate and resolve all obligations, claims,
and disputes that have arisen, or could arise under the MSSA.

 

Now Therefore, the Parties agree as follows:

 

1.             Inalco will supply to Biospherics 8.5 Metric Tons (“MT”) of
D-Tagatose (“the Product”) produced and delivered in accordance with the
requirements of the MSSA. This includes, without limitation, delivery of the
Product with Certificates of Analysis required by MSSA § 2.6. In lieu of
continuing to hold the Drug Master File (“DMF”) as contemplated by the MSSA,
Inalco shall provide copies of the production batch records documenting cGMP
compliance for the 8.5 MT shipment contemplated by this Agreement and the
production batch records for all Product previously delivered under the MSSA.

 

2.             The Product shall be shipped no later than April 20, 2011 and
shall be delivered to: Almac Clinical Services, Attn: OS021401 Dorothy Coyle,
4204 Technology Drive, Durham, NC 27704, phone # (919) 479 8850. Inalco shall be
responsible for coordinating all delivery details with Almac and provide
Biospherics and Almac with notice when the Product is shipped and provide
reasonable advance notice of the delivery date.

 

--------------------------------------------------------------------------------


 

3.           Biospherics shall inspect the Product promptly, within ten
(10) calendar days of receipt, and may reject any Product which is not in full
conformance with the terms of the MSSA. Biospherics will notify Inalco of any
rejected Product within fourteen (14) calendar days of receipt. The Parties will
follow the procedures set forth in MSSA § 4.5 to remedy any defective Product.
In the absence of timely notice of rejection, the Product will be deemed to have
been accepted.

 

4.           Upon acceptance of the 8.5 MT of Product described in Paragraph 1,
Biospherics will dismiss the District Court Case with prejudice.

 

5.           Upon completion of the above, the MSSA will be deemed to have
terminated and the Parties to have released and forever discharged each other,
and each of their past and present predecessors, successors, affiliates,
subsidiaries, parents, insurers, officers, directors, employees, heirs, assigns,
agents, and attorneys from any and all known and unknown claims, disputes,
demands, debts, liabilities, obligations, contracts, agreements, causes of
action, suits, attorneys’ fees and/or costs, of whatever nature, character or
description, which the Parties had, now have, or may have related to the MSSA
and/or any of the matters which arise out of, from, asserted in, or which could
have been asserted in connection with it.

 

6.           It is acknowledged and agreed that this Agreement, which has been
reached through negotiations, represents a compromise of all disputes arising
from the MSSA. It is further acknowledged and agreed that each of the Parties
hereto, by entering into this compromise and settlement, has not and does not
admit liability of any kind to the other Party to this Agreement, such liability
being expressly denied. Moreover, the Agreement shall not be deemed or construed
as an admission of fault, responsibility or liability on the part of either of
the Parties.

 

2

--------------------------------------------------------------------------------


 

7.             This Agreement shall be enforced in accordance with the laws of
the Maryland.

 

8.             This Agreement constitutes the entire agreement and mutual
obligations between the Parties and cannot be altered except in writing, signed
by all the Parties.

 

9.             Each Party represents that it has full and complete authorization
and power to execute this Agreement in the capacity herein stated, and this
Agreement is a valid, binding and enforceable obligation of such Party.

 

 

 

/s/ Claire Kruger

 

Biospherics, Inc.

 

By:

Claire Kruger

 

 

 

 

 

/s/ Giovanni Cipolletti

 

Inalco S.p.A.

 

By:

Giovanni Cipolletti

 

3

--------------------------------------------------------------------------------